                                               United States Bankruptcy Court
                                                 Northern District of Ohio
Hansen,
              Plaintiff                                                                           Adv. Proc. No. 18-03076-maw
Wells Fargo Bank, NA,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0647-3                  User: skrie                        Page 1 of 1                          Date Rcvd: Feb 25, 2019
                                      Form ID: pdf701                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
pla            +Ashleigh D. Hansen,   429 Lawrence Street,   Sandusky, OH 44870-2319
intp           +Wells Fargo Bank, NA,   101 North Phillips Avenue,   Sioux Falls, SD 57104-6714
dft            +Wells Fargo Bank, NA,   Attn: Timothy J. Sloan, CEO,   420 Montgomery Street,
                 Corporate Office Headquarters,   San Francisco, CA 94163-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Eric R. Neuman   on behalf of Plaintiff Ashleigh D. Hansen eric@drlawllc.com,
               kim@drlawllc.com;r50765@notify.bestcase.com;Adam@drlawllc.com;Ray@drlawllc.com;leanne@drlawllc.co
               m
              Jonathan S. Hawkins   on behalf of Interested Party   Wells Fargo Bank, NA
               jonathan.hawkins@thompsonhine.com, ECFDocket@thompsonhine.com;thdaytonecf@thompsonhine.com
              Jonathan S. Hawkins   on behalf of Defendant   Wells Fargo Bank, NA
               jonathan.hawkins@thompsonhine.com, ECFDocket@thompsonhine.com;thdaytonecf@thompsonhine.com
              Scott A. King   on behalf of Defendant   Wells Fargo Bank, NA scott.king@thompsonhine.com,
               diane.macleod@thompsonhine.com;diana.davis@thompsonhine.com;ECFDocket@thompsonhine.com
              Scott A. King   on behalf of Interested Party   Wells Fargo Bank, NA scott.king@thompsonhine.com,
               diane.macleod@thompsonhine.com;diana.davis@thompsonhine.com;ECFDocket@thompsonhine.com
                                                                                            TOTAL: 5




        18-03076-maw             Doc 15       FILED 02/27/19            ENTERED 02/28/19 00:24:10                    Page 1 of 3
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




                 Dated: February 25 2019




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

   In Re:                                          )       Case No. 18-32058
                                                   )
   Ashleigh D. Hansen                              )       Chapter 7
                                                   )
                           Debtor(s).              )       Adv. Pro. No. 18-03076
                                                   )
   Ashleigh D. Hansen                              )       Hon. Mary Ann Whipple
                                                   )
                           Plaintiff(s),           )
                                                   )
   v.                                              )
                                                   )
   Wells Fargo Bank, NA                            )
                                                   )
                           Defendant(s).           )

                                     ORDER TO SHOW CAUSE
            This adversary comes before court upon Plaintiff’s failure to submit an Agreed Entry in
  this matter by February 21, 2019, as reported to the Court at the pretrial conference on Plaintiff’s
  Complaint held on January 31, 2019. It is therefore
            ORDERED THAT THE PLAINTIFF SHOW CAUSE as to why this Adversary
  Proceeding should not be DISMISSED for want of prosecution, by filing an Agreed Entry or




18-03076-maw        Doc 15    FILED 02/27/19       ENTERED 02/28/19 00:24:10             Page 2 of 3
  Status Report, or by filing another response to this show cause order; and
         IT IS FURTHER ORDERED that the Agreed Entry, Status Report, or other response
  must be RECEIVED BY AND FILED WITH the Office of the Clerk, United States
  Bankruptcy Court, 411 U.S. Courthouse, 1716 Spielbusch Avenue, Toledo, Ohio, 43604, NO
  LATER THAN MARCH 11, 2019, BY 4:00 P.M. or this Adversary Proceeding shall be
  DISMISSED, without prejudice, without further notice or opportunity for hearing.
                                                ###




                                                  2




18-03076-maw      Doc 15     FILED 02/27/19       ENTERED 02/28/19 00:24:10          Page 3 of 3
